Citation Nr: 0011375	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-02 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for meningitis.


REPRESENTATION

veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran, veteran's father, mother, sister and P.M.



ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service from February 1968 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Anchorage, 
Alaska, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In May 1995, the veteran, his mother and his sister testified 
at a personal hearing over which a Hearing Officer presided.  
By a decision of the Hearing Officer in February 1996, it was 
determined that the veteran had submitted sufficient new and 
material evidence with which to reopen his previously denied 
claim for entitlement to service connection for a seizure 
disorder, and that his claim was denied on the merits.  By 
rating action dated in February 1996, the RO also determined 
that the veteran had not submitted sufficient new and 
material evidence with which to reopen his previously denied 
claim of entitlement to service connection for meningitis.  

In February 1998, the veteran, his father and P.F., testified 
at a personal hearing over which a Hearing Officer presided.  
In a Supplemental Statement of the Case dated in July 1998, 
the Hearing Officer confirmed and continued the prior denial 
of entitlement to service connection for a seizure disorder 
and the prior determination that the veteran had not 
submitted sufficient new and material evidence with which to 
reopen his previously denied claim of entitlement to service 
connection for meningitis.



FINDINGS OF FACT

1. There is no competent medical evidence of record 
demonstrating that the veteran's currently diagnosed seizure 
disorder was incurred in or aggravated during service or was 
otherwise etiologically related to his service.

2.  The veteran's claim of entitlement to service connection 
for meningitis was originally denied by the RO in a July 1986 
rating decision.  He did not appeal that decision.

3.  Evidence submitted since the July 1986 rating decision is 
cumulative and redundant, and does not bear directly and 
substantially upon the specific matter under consideration; 
thus, it is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  A seizure disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1999). 

2.  The July 1986 rating decision is final.  Evidence 
submitted since the July 1986 rating decision wherein the RO 
denied the veteran's claim of entitlement to service 
connection for meningitis is not new and material and the 
claim for service connection is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 1991);  38 C.F.R. §§ 3.104, 3.156, 20.1103 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a seizure disorder and, ultimately, entitlement to service 
connection for meningitis.  The issue on appeal with regard 
to the veteran's meningitis is whether he has submitted new 
and material evidence which is sufficient to reopen his 
claim, which was denied in an unappealed July 1986 RO 
decision.

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the claim and render a decision.

Relevant Law and Regulations

Service connection 

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  For certain chronic disorders, including 
epilepsies and other organic diseases of the nervous system, 
service connection may be granted on a presumptive basis if 
the disease is manifested to a compensable degree within one 
year following discharge. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1999).


Presumption of soundness/aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. § 1111 (West 1991); 38 
C.F.R. § 3.304(b) (1999).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1998). Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (1999).

Well grounded claims

The threshold question with regard to a veteran's claims for 
service connection is whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a). The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that a well-grounded claim is one which 
is plausible, meritorious on its own, or capable of 
substantiation. Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In order for a claim to be well grounded, there must be 
competent evidence of (1) a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); (3) a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Finality/new and material evidence

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1999).  
The governing regulations provide that an appeal consists of 
a timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (1999).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  
Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis must be conducted.  
Elkins v. West, 12 Vet. App. 209 (1999).  Under the Elkins 
test, the Board must first determine whether the veteran has 
presented new and material evidence under 
38 C.F.R. § 3.156(a) (1999) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Additional law, regulations and Court decision will be 
discussed where appropriate below.

1.  Entitlement to service connection for a seizure disorder.

Factual background

The veteran's service medical records have been carefully 
reviewed.  A report of medical examination dated in October 
1967 and completed in conjunction with the veteran's 
enlistment reveals that upon clinical evaluation, all 
pertinent systems were normal.  Noted was a history of a 
convulsive disorder during childhood, but that there had been 
no recurrence since age seven.   A service medical record 
dated in May 1968 shows that the veteran reported a history 
of frequent convulsive disorder as a child and painful 
seizures in which he rolled on the floor and of which were 
cured by faith.  He indicated that he had had such attacks 
since, with the last being in 1967.  He asserted that he was 
worried about harmful effects on his crew who might depend on 
him, and that he wanted a discharge from service. 

A June 1968 service medical record shows that the veteran was 
admitted to a VA hospital for evaluation of his seizure 
disorder.  The record indicates a well documented severe 
petit mal seizure history in 1954, at age seven.  The record 
also shows that at age ten, fourteen and seventeen, the 
veteran had episodes which were interpreted as seizures.  
Physical examination was normal and the impression included 
petit mal seizures in childhood, questionable recent seizure 
disorder, and tension headaches.

A neuropsychiatric examination report, also dated in June 
1968, shows that since the veteran's "religious cure" at 
age seven, he had three convulsions, one related to possible 
food poisoning and two possibly related to heat.  There was 
evidence of an abnormal electroencephalogram.  The 
electroencephalogram revealed spike waves more prominent in 
the right frontal temporal areas.  The initial brain scan 
showed increased concentration in the right frontal area.  
The impression included possible organic convulsive disorder 
and passive aggressive personality.

A service medical record dated in June 1968 reveals that the 
veteran reported a history of a seizure disorder up to age 
seven.  He also reported possible convulsive episodes in 
1960, 1964 and November 1967.  All studies were within normal 
limits except for the abnormal electroencephalogram.

A service medical record dated in July 1968 shows that the 
veteran was given an impression of mild seizure disorder of 
psychomotor, earlier grand mal variety; perhaps some 
psychologic overlay.

A Medical Board certificate dated in July 1968 reveals that 
the veteran was discharged from service as a result of his 
physical disability of a seizure disorder, which the Medical 
Board considered as not incurred in or aggravated by service.

The report of medical examination dated in August 1968 and 
completed in conjunction with his discharge from service 
reveals that upon clinical evaluation, all pertinent systems 
were normal, but that there was a history of a seizure 
disorder.

In February 1986, the veteran filed a claim for entitlement 
to service connection for a seizure disorder.  Pursuant to 
his claim, he underwent a VA neurological examination in 
April 1986.  The assessment was seizure disorder, type 
unknown.  The examiner noted that the veteran memory problems 
and lability of affect suggested the possibility of temporal 
lobe seizures.  The major abnormalities on examination were 
in the spheres of the short term memory, speech, and lability 
of affect.

By rating action dated in May 1986, the RO denied the 
veteran's claim for entitlement to service connection as it 
was determined that his seizure disorder existed prior to 
service and was not aggravated beyond the natural progression 
of the disease.  The veteran did not appeal this decision.

In March 1994, the veteran requested that his claim of 
entitlement to service connection for a seizure disorder be 
reopened.  The RO notified that veteran that his claim had 
been previously denied and that he would have to submit new 
and material evidence in order to reopen his claim.  The 
veteran filed a notice of disagreement with regard to the 
letter of the RO, and a statement of the case was issued.

In May 1995, the veteran, his mother and his sister testified 
at a hearing before a hearing officer of the RO.  The veteran 
and his family testified that he had seizures as a child, 
that he experienced a "religious healing" at age seven, 
that he led a normal childhood life thereafter, that he lived 
at home with his family until he entered the service, and 
that he had he did not have any more seizures until his 
period of active service.

In a lay statement from P.M. dated in November 1995, the 
veteran's friend indicates that she had known the veteran for 
approximately ten years and that he had been having petit mal 
seizures two to three times per day.  She also indicated that 
the veteran had not been able to work since December 1994 as 
a result of his seizure disorder and a back problem.

A lay statement from the veteran's father dated in November 
1995 shows that the veteran was having petit mal seizures two 
to three times per day.  He indicated that the veteran's 
state of mind was one of confusion, which hindered his 
ability to appeal, and coupled with the seizures, inhibited 
his ability to engage in gainful employment.

By Hearing Officer's Decision dated in February 1996, the 
veteran's claim for entitlement to service connection for a 
seizure disorder was reopened based upon new and material 
evidence which had been received.  However, as the evidence 
confirmed the May 1986 RO decision in that his seizure 
disorder existed prior to service and was not aggravated 
beyond the natural progression of the disease, the claim was 
denied.

In February 1998, the veteran, his father and his girlfriend, 
P.M., testified at a hearing before a hearing officer of the 
RO.  The veteran asserted that he had blacked out during 
service when he fell off of a ladder and sustained a blow to 
the head.  He indicated that he was treated for his injury 
during service, but that the seizure which had caused his 
fall was not noted in the records.  He also indicated that he 
could not recall whether he had experienced seizures during 
service or within one year of separation therefrom.

Analysis

As is noted above, the veteran in essence contends that his 
current seizure disorder was aggravated during his period of 
active service.  Specifically, he asserts that his childhood 
seizure disorder was "cured" at the time of his entrance 
into service and it again became manifested as a result of 
service.

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

As an initial matter, the Board finds that the veteran's 
claim is well grounded under 38 U.S.C.A. § 5107(a).  There is 
evidence of a current seizure disorder and evidence of an in-
service evaluation for a seizure disorder, which resulted in 
a physical evaluation board in July 1968.

Once a claim has been found to be well grounded, the Board 
must determine whether VA statutory duty to assist the 
veteran in developing the evidence has been fulfilled.  See 
38 U.S.C.A. § 5107.  In this case, there is sufficient 
medical and other evidence of record in order for the Board 
to render an informed decision.  The veteran has not pointed 
to any additional pertinent evidence which has not been 
obtained, and the Board is not aware of any such evidence.

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed.Cir. 1997) and cases cited therein.  When 
there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence' in order to prevail." To deny a claim 
on its merits, the evidence must preponderate against the 
claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Discussion

As discussed above, under 38 U.S.C.A. § 1111 and 38 C.F.R. § 
3.304(b), a veteran is entitled to service connection for a 
disorder present in service unless the disorder was noted in 
an examination report at the time of entrance into service, 
or clear and unmistakable evidence shows that the veteran's 
disorder preexisted service and was not aggravated from it.  
Junstrom v. Brown, 6 Vet. App. 264, 266 (1994); see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 486 (1991).

The veteran's enlistment examination report dated in October 
1967 noted a history of a convulsive disorder during 
childhood, but that there had been no recurrence since age 
seven.  Notwithstanding the fact that the veteran's seizure 
disorder was noted at the time of his entry into service, he 
is presumed to have been in sound condition unless clear and 
unmistakable evidence exists to overcome the presumption.  38 
U.S.C.A. § 1111 (West 1991).  By "clear and unmistakable" 
evidence is meant that which cannot be misinterpreted and 
misunderstood; it is that which is "undebateable."  Vanerson 
v. West, 12 Vet. App. 254 (1999).

In Miller v. West, 11 Vet. App. 345 (1998), the Court held 
that a veteran's self-report that he had previously suffered 
from "depression or excessive worry;" inservice clinical 
records reflecting a preservice diagnosis of a psychiatric 
disability, and an inservice medical board that found the 
veteran's psychiatric disability to have preexisted service 
were insufficient to rebut the "presumption of soundness" as 
was found in 38 U.S.C.A § 1111 (West 1991).  The Court found 
that these records "were not supported by any contemporaneous 
clinical evidence or recorded history in the record."  
Because they were therefore "without a factual predicate in 
the record," they were insufficient to rebut the presumption 
of soundness.  See Miller, 11 Vet. App. at 348.

Similarly, in Vanerson v. West, 12 Vet. App. 254 (1999), a 
veteran sought service connection for a seizure disorder.  
Thereafter, the veteran had experienced seizures while on 
active duty, and he reported that he had experienced multiple 
seizures for which he received medication prior to his 
enlistment.  In due course, he was separated upon the 
recommendation of an Army medical board which also found that 
the disorder had preexisted service and had not been 
aggravated by it.  Before VA, the veteran submitted 
preservice medical reports that did not reflect that he had a 
seizure disorder and he disputed that he had ever reported 
having the disorder or being treated for it.  The veteran 
also submitted multiple lay statements from individuals who 
reported that the veteran did not have a preexisting seizure 
disorder.  In remanding the veteran's claim for 
readjudication, the Court noted that despite a previous 
remand by the Board to determine the etiology of the seizure 
disorder, no medical evidence was of record indicating that 
the veteran's disorder preexisted service.  Vanerson, 12 Vet. 
App. at 262-262.

With respect to the issue currently before the Board, 
however, there exists substantial and compelling evidence to 
indicate that the veteran had a preexisting seizure disorder 
prior to his entrance into service in 1968.  As noted above, 
the veteran's enlistment examination report dated in October 
1967 noted a history of a convulsive disorder during 
childhood.  A service medical record dated in May 1968 shows 
that the veteran reported that he had had attacks as recently 
as 1967.  A June 1968 service medical record shows seizures 
at age seven, ten, fourteen and seventeen.  A 
neuropsychiatric report dated in June 1968, shows that since 
the veteran's "religious cure" at age seven he had three 
later convulsions.  

In short, the notation of previously-existing seizure 
disorder on the veteran's enlistment physical examination 
report and the veteran's then-contemporaneous report of his 
medical history is substantiated by the findings of the 
medical examiners in service.  The Board places great weight 
on the 1968 neuropsychiatric report which describes in detail 
evidence of an abnormal electroencephalogram.  Additionally, 
all of the testimony by the veteran and lay evidence provided 
on his behalf clearly establishes that the veteran has 
seizures as a child.  Unlike the facts as were presented in 
Miller and Vanerson, supra, there is thus clear and 
unmistakable lay and competent medical evidence indicating 
that the veteran's seizure disorder preexisted his period of 
active service.

Having found that the clear and unmistakable evidence exists 
to rebut the presumption of soundness, the Board must 
determine whether there exists competent evidence of 
aggravation of the preexisting condition.

A finding that a preexisting disorder has been aggravated is 
dependent upon whether there has been noted any measured 
worsening of the disability during service and then whether 
such worsening constitutes an increase in disability. See 
Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).

The record reflects no evidence of any episodes of a seizure 
during the veteran's period of active service.  The service 
medical records are limited to evaluations conducted pursuant 
to the veteran's request to be discharged as he feared his 
pre-existing seizure disorder might endanger his fellow 
seamen if he went into convulsions at an inopportune time.  
The service medical records demonstrate that the veteran was 
silent as to any reports of seizures experienced during 
service. Moreover, he remained asymptomatic during 
hospitalization in June and July 1968.
The discharge summary from that hospitalization indicated 
"no specific treatment was given and none was indicated".

Rather, the service medical records portray and individual 
who was "not happy in his rating and did not like working in 
a boiler room" [July 1968 psychiatric evaluation] and who 
brought up his history of seizure disorder as a mechanism for 
getting out of an unpleasant situation.  The July 1968 
psychiatric report specifically referred to the veteran's 
tendency to manipulate".

In addition, the July 1968 Medical Board specifically 
indicated that the veteran's seizure disorder was not 
aggravated during service.  The Board notes the Medical Board 
certificate dated in July 1968 which the veteran was 
discharged from service as a result of his seizure disorder 
which was deemed not to have been incurred in or aggravated 
by service.  Although not determinative, the service 
department's findings are highly probative as they represent 
findings of a duly constituted government body tasked with a 
determination similar to the Board's.  See Venturella v. 
Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. 
App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); see Soria v. Brown, 118 F.3d 747, 749 (Fed.Cir. 
1997); Manlincon v. West, 12 Vet. App. 238 (1999).  Not only 
is this report competent medical evidence; in addition, it 
appears to be consistent with the other evidence of record, 
which does not demonstrate that the veteran has any seizures 
during service.

The Board further notes that there is no further medical 
evidence pertaining to a seizure until 1986, almost twenty 
years after service.  Thus, there is no competent medical 
evidence of record that the veteran's pre-existing seizure 
disorder was aggravated beyond the natural progression of the 
disability.  The record is devoid of any competent evidence, 
either contemporaneous with duty or thereafter, to indicate 
that the veteran's seizure disorder worsened as a result of 
his military duties.

The veteran's self-report as to his disorder's worsening due 
to military service is not competent.  As a layperson, the 
veteran is not qualified to render medical opinions regarding 
matters calling for specialized medical knowledge.  Cromley 
v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. Brown, 6 Vet. 
App. 14, 16 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

Although the veteran and his lay witnesses assert that he had 
been religiously cured of his seizure disorder prior to his 
entry into service, there is no competent medical evidence 
that he was "cured" of his seizure disorder.  More 
significantly, the mere allegation by the veteran or his lay 
witnesses of cure of a disorder which is chronic in nature 
does not constitute probative evidence as a lay person is not 
competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
education, training, or experience, such as diagnosis of a 
seizure or its relevance to his current disability.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

For the reason expressed above, the Board chooses to place 
greater weight on the service department reports, which 
include contemporaneous statements by the veteran and which 
are consistent with the medical evidence, than it does with 
the assertions of the veteran and his lay witnesses many 
years thereafter. 

In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the probative and 
credible evidence indicates that the veteran had a seizure 
disorder which pre-existed his period of active service and 
which was not aggravated by such service.  Accordingly, the 
veteran's claim is denied.



CONTINUED ON NEXT PAGE


2.  Whether new and material evidence has been received to 
reopen a claim for service connection for meningitis.

Factual background

Within the context of the applicable law, the Board will 
briefly review the evidence of record at the time of the RO's 
July 1986 denial of the veteran's claim for entitlement to 
service connection for meningitis.  Following this review, 
the Board will analyze the evidence submitted since the July 
1986 denial of the claim within the context of the laws 
regarding the reopening of claims.

The veteran first sought service connection for meningitis in 
a claim which was received in February 1986.  His service 
medical records from his period of active service were then 
of record.  His report of medical examination dated in 
October 1967 and completed in conjunction with the veteran's 
enlistment reveals that upon clinical evaluation, all 
pertinent systems were normal.  There was a history of a 
convulsive disorder noted.  There was no indication of a 
history of meningitis.  The veteran's service medical records 
are negative of any reports of treatment for symptoms 
associated with meningitis.  The report of medical 
examination dated in August 1968 and completed in conjunction 
with his discharge from service reveals that upon clinical 
evaluation, all pertinent systems were normal, but that there 
was a history of a seizure disorder.

Subsequent to service, the evidence of record demonstrates 
that the veteran was treated at a private hospital in March 
1969 for symptoms which included coughing and difficulty 
breathing.  The diagnosis was viral respiratory infection.

Private medical records dated in October 1969 reveal that the 
veteran presented with fever, severe headaches, nausea, and 
malaise.  He was diagnosed with aseptic meningitis.  The 
associated radiological report revealed a normal brain scan.

Private medical records dated in January 1971 show that the 
veteran reported a three day history of myalgias of the lower 
back, neck, arms and legs.  He also reported increasingly 
severe headaches, anorexia and general malaise.  The final 
diagnosis was viral infection with viral myositis.

The veteran underwent a VA neurological examination in April 
1986.  There was no indication that the veteran had any 
symptoms associated with meningitis.

By rating action dated in July 1986, the RO denied the 
veteran's claim for entitlement to service connection for 
aseptic meningitis.  The RO concluded that meningitis was not 
shown in service nor was it manifested within the one year 
presumptive period following separation from service.  The 
veteran did not file a notice of disagreement with regard to 
the denial, nor did he perfect an appeal, thus it became 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a) 
(1999).

Thereafter, in May 1995, the veteran, his mother and his 
sister testified at a hearing before a hearing officer of the 
RO.  The veteran testified that he was sick with symptoms 
associated with meningitis upon his return from service, 
specifically in May or June 1969.  The veteran's sister 
testified that in 1969, the veteran was having migraine 
headaches and fever, which she later attributed to 
meningitis, but that he was not treated immediately as he did 
not have the financial means with which to get proper medical 
attention.  She indicated that when she finally sent money to 
her brother, he was taken to the doctor and diagnosed with 
aseptic meningitis.  The veteran's mother stated that he was 
sick when he got off of the plane upon his return to Alaska 
from his period of active service.

The veteran submitted a lay statement from his father dated 
in August 1997.  The veteran's father indicated that he had 
pick up the veteran from the airport upon his return from 
service in August 1969.  He stated that the veteran was ill 
with fever, headaches, weakness and pain.  He indicated that 
as he treated the veteran for about 10 days as a result of 
financial hardship.  He also noted that the veteran did not 
seek treatment at a VA facility because he was under the 
impression that he had signed away his benefits at discharge.  
He indicated that his symptoms would come and go until they 
worsened and he was taken to the hospital in October 1969.

In February 1998, the veteran, his father and his girlfriend, 
P.M., testified at a hearing before a hearing officer of the 
RO.  The veteran asserted that he had been diagnosed with 
aseptic meningitis in October 1969, but that he had received 
hospital treatment for an acute illness in March 1969 which 
may have been meningitis.  He suggested that he was placed on 
Dilantin which may have masked any neurological symptoms.  He 
also reported that he received hospital treatment in May 1994 
for violent behavior and that he was sick about two weeks per 
year.  He noted that no physician had told him that currently 
has an illness representing meningitis.  In support of his 
claim, the veteran submitted a copy of a study on a disorder 
known as Mollaret's Meningitis.  The study suggested a very 
rare and poorly understood form of meningitis which is 
characterized by recurrent brief episodes of meningitis 
alternating with symptom-free periods.  The veteran asserted 
that this may describe the type of meningitis which he has 
and which was first manifested during his period of active 
service or within a year from separation therefrom.

Analysis

The veteran and his representative contend that there is 
competent medical evidence of record demonstrating that the 
veteran developed meningitis to a compensable degree either 
in service or within the presumptive period following 
service.  

Before the Board can evaluate the merits of a previously 
denied claim, the Board must first determine whether a 
claimant has submitted new and material evidence with respect 
to that claim.  See Elkins, 12 Vet. App. at 218-19.  Only 
after finding that new and material evidence has been 
presented can the Board proceed to determine whether the 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Then, only after finding that the reopened claim is well 
grounded, can the Board proceed to evaluate the merits of the 
claim.  In this case, the veteran has not presented any 
evidence that can be considered to be "new and material" 
evidence sufficient to reopen the claim.  

After reviewing the record, the Board is of the opinion that 
the veteran has not submitted new and material evidence 
sufficient to reopen his claim of entitlement to service 
connection for meningitis.  

In the July 1986 rating decision, the RO determined that the 
veteran's meningitis was not manifested during his period of 
active service, nor was it manifested to a compensable degree 
within the presumptive period following service.  At the time 
of that decision, the evidence of record included the 
veteran's service medical records which were negative of 
treatment for meningitis during his period of active service.  
The evidence also included a private hospital record dated in 
March 1969 for treatment for a viral respiratory infection; 
private hospital records dated in October 1969 showing 
treatment for aseptic meningitis; private medical records 
dated in January 1970 revealing treatment for a toxic 
reaction to gasoline ingestion; and private medical records 
dated in January 1971 showing a three day history of myalgias 
of the lower back, neck, arms and legs, wherein he was 
diagnosis with viral infection with viral myositis.  

The evidence of record in July 1986 also included a VA 
examination report dated in April 1986 wherein there was no 
indication that the veteran had any symptoms associated with 
meningitis.

Since filing to reopen his claim, the veteran has submitted 
identical copies of previously submitted documents, including 
private medical records dated from 1969 to 1971.  However, 
because each of these documents was already of record prior 
to the RO's July 1986 rating decision, the Board finds them 
to be merely cumulative of previously submitted evidence, and 
thus, not so significant that they must be considered in 
order to fairly decide the merits of the claim.  


The veteran has also submitted a lay statements from his 
father, mother, sister and girl friend.  It was asserted that 
the veteran was ill with symptoms associated with meningitis 
upon his return from service, as early as March 1969 and 
August 1969, and that his symptoms would come and go until 
they worsened and he was taken to the hospital in October 
1969.  It was also asserted that he did not seek immediate 
medical attention as he did not have sufficient financial 
means.  

The Board finds that the veteran's statements, and those lay 
statements of his family and friends, although presented as 
sworn testimony, are certainly competent to report on 
symptomatology of the veteran as experienced or witnessed.  
However, there is no evidence that the veteran or his family 
members possess the requisite medical training or expertise 
necessary to render them competent to offer evidence on 
matters such as medical diagnosis or medical causation.  In 
Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
lay persons are not competent to offer medical opinions and 
that such evidence does not provide a basis on which to 
reopen a claim for service connection.   In Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court specifically stated: 
"[l]ay assertions of medical causation . . . cannot suffice 
to reopen a claim under 38 U.S.C. 5108."

The veteran also submitted a copy of a study on a disorder 
known as Mollaret's Meningitis which suggested a very rare 
and poorly understood form of meningitis which is 
characterized by recurrent brief episodes of meningitis 
alternating with symptom-free periods.  The veteran asserted 
that this may describe the type of meningitis which he has 
and which was first manifested during his period of active 
service or within a year from separation therefrom.

The Board notes that in Wallin v. West, 11 Vet. App. 509 
(1998), the Court ruled that medical treatises, coupled with 
lay assertions, can be sufficient in some cases to well 
ground a claim.  However, to make a claim well grounded, 
treatises must discuss relationships with some degree of 
certainty and not simply provide speculative generic 
statements not relevant to the veteran's claim.  The study on 
Mollaret's Meningitis suggesting meningitis characterized by 
recurrent brief episodes of meningitis alternating with 
symptom-free periods does not address the possibility of a 
relationship between the veteran's symptoms during service or 
one year thereafter, and the later development of meningitis.  
The Court has found that such generic texts, which do not 
address the facts in this particular veteran's own case, and 
with a sufficient degree of medical certainty, do not amount 
to competent medical evidence of causality as required for a 
well-grounded claim, especially given the fact that the 
veteran is not currently diagnosed with Mollaret's 
Meningitis.  See Wallin, 11 Vet App. at 513; Sacks v. West, 
11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 
(1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

The Court has also noted that while medical treatises and 
articles can be very helpful and important to laying a well-
grounded claim, this ordinarily requires that they are 
combined with an opinion of an medical professional.  The 
Court reiterated that for the purposes of establishing a 
well-grounded claim, an appellant's lay testimony and generic 
medical journal or treatise evidence that does not 
specifically opine as to the relationship between his or her 
condition and active service cannot establish the remaining 
element of medical nexus evidence, and in fact, constitutes 
only an unsubstantiated medical opinion rather than a 
conclusion based on the medical evidence of record.  See 
Sacks, 11 Vet. App. at 315-7.  Accordingly, if this new 
evidence is not sufficient to establish that the claim is 
well-grounded, it does not bear directly and substantially 
upon the specific matter under consideration and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See Elkins, 12 Vet. App. at 
209, Winters, 12 Vet. App. at 203.

In essence, the veteran would have the Board believe that he 
had and has the rare Mollaret's Meningitis.  As discussed 
earlier in this decision, the veteran's self-diagnosis is not 
competent medical evidence and will be discounted by the 
Board.  See Espiritu, supra.

Finally, and significantly, a review of the evidence of 
record reveals that the veteran has not submitted any 
competent medical evidence that he currently has meningitis 
or any residual thereof.  In addition with the other 
deficiencies in his presentation, the veteran has not 
demonstrated that he has a current meningitis disability for 
which entitlement to service connection could be warranted.

The Board finds that the evidence submitted by the veteran 
since the July 1986 rating decision does not bear directly 
and substantially upon the specific matter under 
consideration, is merely cumulative of previously submitted 
evidence, and is not so significant that it must be addressed 
in order to fairly decide the merits of the claim.  
Accordingly, the Board finds that new and material evidence 
has not been submitted, and thus the claim remains denied.

Additional comments

The Board is aware that VA, in certain circumstances, may be 
obligated to advise a claimant of evidence that is needed to 
complete his application for benefits.  This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the claimant of the evidence 
necessary to be submitted in connection with his claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In Graves v. 
Brown, 8 Vet. App. 522 (1996), the Court extended the 
Robinette analysis to situations, such as in this case, where 
new and material evidence is needed to complete an 
application for VA benefits. The Court in Graves held that:

...when a veteran has made an application to reopen a 
claim and the Secretary is on notice of evidence which 
may prove to be new and material, but has not been 
submitted with the application, the Secretary has a duty 
under [38 U.S.C.A.] § 5103 to inform the veteran of the 
evidence that is "necessary to complete the 
application." Graves, 8 Vet. App at 525.

By this decision, the Board informs the veteran of the kind 
of evidence which would be new and material evidence 
sufficient to reopen his claim.



ORDER

The veteran's claim of entitlement to service connection for 
a seizure disorder is denied.  

New and material evidence not having been submitted, the 
veteran's claim of entitlement to service connection for 
meningitis is denied.




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



 

